Citation Nr: 1143081	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran, Spouse and T.C.


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974.  He also served in the U.S. Air Force National Guard from May 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

During the current appeal, and specifically in August 2011, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

The Board also observes that additional evidence has been received which was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in August 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2011).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

2.  The Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties to notify and to assist claimants, but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of such duties is required.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      
A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to extreme noise levels while serving in the military.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that the Veteran's enlistment and separation examination reports were printed out on microfiche and are therefore somewhat difficult to decipher.  However, on the December 1972 examination conducted pursuant to his enlistment in the United States Air Force, the Veteran did not indicate that he had or had had hearing loss or ear, nose, or throat trouble.  In addition, the Veteran had a hearing loss profile of 'H1' at the time of his examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the entrance audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
XXXX
10
LEFT
15
15
10
XXXX
10

The Veteran was subsequently seen at emergency sick call in May 1973 with complaints of 'swimmers ears.'  Upon physical evaluation, the treatment provider diagnosed the Veteran with otitis media in his left ear and observed that his right ear was within normal limits.  

At the April 1974 separation examination, the Veteran denied a history of hearing loss or ear, nose, or throat trouble in his medical history report.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
10
LEFT
15
5
5
5
0

The Veteran underwent another examination in December 1979, after his period of active service, at which time the clinical evaluation of his ears and drums was shown to be normal and he denied a history of hearing loss, or ear, nose or throat trouble.  In addition, the Veteran had a hearing loss profile of 'H1', and on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
15
10
5
10
10

In his July 2009 statement, the Veteran explained that his military occupational specialty (MOS) was that of Refrigeration and Air Conditioning Specialist, and he had been assigned to work in the Missile Maintenance Squadron during his period of active duty.  He further explained that he was predominantly responsible for maintaining and updating the refrigeration and air conditioning equipment on the missile silos.  According to the Veteran, during his assignments, the bulk of his duties were performed in a small room described as a "support equipment hole separate from the silo however underground..." and the equipment consisted of several open compressors and electric motors, a large air handler with a blower system, as well as a diesel generator, all of which operated at high decibel levels.  In addition, the Veteran stated that during his days off from working in the silo, he was tasked with rebuilding various types of transmissions in a "cinder block compressor room, which housed an electric powered...motor with a 3 lung reciprocating compressor."  

During his August 2011 video conference hearing, the Veteran provided detailed testimony as to what his duties entailed as well as the type of acoustic trauma he was exposed to.  According to the Veteran, he and his fellow servicemen worked on the refrigeration, air conditioning, and ventilation equipment on the missile silos, and were responsible for taking the equipment apart, conducting routine maintenance on the equipment, and updating any and all necessary parts.  See Transcript, p. 7.  The Veteran also described how these assignments were conducted in a "support hole" which contained "open style compressors with detached motors...", "an eight-foot squirrel cage fan that turns and re-circulates the air going through that support hole," and an "air dryer" that carried "an extremely high-pitched noise...."  The Veteran likened the high-pitched sound to a "motor that had a bad bearing" and indicated that all the equipment inside the support hole produced an extreme amount of noise.  See Transcript, p. 9.  

He further explained that if there were ever a problem in the silo, he and his fellow servicemen would have to stay in the support hole for several days at a time until the problem was fixed.  As a result, they had continual exposure to the unremitting noises and sounds produced from the equipment, with no means of escape until the assignment was completed.  According to the Veteran, he worked in this type of environment for fourteen months straight, working six to seven days in a row at a time, with every two days off.  See Transcript, pp. 10-11.  He claims that those working in the refrigeration and air conditioning group were not provided with any form of hearing protection, and were even refused hearing protection when they requested it.  See Transcript, p. 8.  

The Veteran asserts that he began experiencing difficulty hearing, as well as a ringing sound in his ears, after his first assignment working on the silo.  After his separation from service, the Veteran joined the National Guard for several years, and went on to work in several police departments as well as the automotive business.  According to the Veteran, while he had some noise exposure working in the police department, none of his post-service occupations exposed him to the level of acoustic trauma he experienced during his fourteen months in the U.S. Air Force.  See Transcript, pp. 14-15.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

A review of the Veteran's DD 214 shows that his Military Occupational Specialty (MOS) was that of a Refrigeration and Air Condition Specialist, and the Veteran submitted a journal article which outlines the duties of a Heating, Ventilation, Air Conditioning and Refrigeration Specialist in the Air Force.  The Board can find no information in this article that calls into question the Veteran's statements about noise exposure while performing his duties.  According to the article submitted, this type of specialist "[i]nstalls, operates, maintains, and repairs heating, ventilation, air conditioning and refrigeration (HVAC/R) systems, combustion equipment, and industrial air compressors."  This type of specialist also "[i]nstalls, repairs, fabricates, and tests piping and tubing systems" and "[i]nstalls, connects, troubleshoots, and maintains HVAC/R controls."  See Journal Article entitled Air Force Enlisted Jobs - Heating, Ventilation, Air Conditioning, and Refrigeration.  

The Veteran has also submitted several "buddy statements" issued by his fellow servicemen who not only shared his MOS, but also served alongside him.  These statements support the Veteran's contentions with respect to the type of equipment a refrigeration and air conditioning specialist was responsible for handling, as well as the type of environment and the level of acoustic trauma these specialists were subjected to on a day-to-day basis.  See Statements of G.D., and D.C., dated in July 2009.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while working as a Refrigeration and Air Conditioning specialist in service is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a private audiological evaluation in July 2011, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
80
100
110
LEFT
50
40
55
75
90

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 68 percent in the left ear.  The Board notes that the Maryland CNC test was used in determining the speech recognition scores.  

The private audiogram results were provided in graph form and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  According to the hearing specialist, S.C., the audiometric test results revealed "a moderate sloping to profound sensorineural hearing loss bilaterally."  

Thus the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  In this case, the medical evidence is conflicting about the matter.

The Veteran underwent an audiological evaluation with a private hearing specialist in May 2009.  During the evaluation, the Veteran presented a history of hearing loss that began while serving in the U.S. Air Force.  He reported exposure "to hazardous noise from 25 ton reciprocating A/C compressors, diesel generators, and 60 HP compressors" while working as a refrigerator and air conditioning technician in the missile silos during his period of active service.  The private audiologist, B.W., reviewed some of the Veteran's service treatment records, and took note of the Veteran's claims that he first began to notice difficulty hearing early on in service, and his in-service noise exposure caused his current hearing disability.  The Veteran further reported to experience difficulty hearing normal conversational speech, especially with background noise present.  B.W. also conducted an audiological evaluation of the Veteran, the results of which are discussed in his opinion.  Concerning this, the results of May 2009 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
70
80
LEFT
50
50
50
60
75

The private audiogram results were provided in graph form and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Based on these results, B.W. diagnosed the Veteran with binaural hearing loss, and determined that it is "just as likely as not that at least some of the Veteran's hearing loss...could be the result of his exposure to hazardous noise while in the service."  

The Veteran was afforded a VA audiological examination in May 2010, during which he provided his military history and reported to have experienced noise exposure while working as a refrigeration and air conditioning specialist in service.  The Veteran also stated that he was not issued any type of hearing protection in light of his assignment to the civil engineering department.  According to the Veteran, he has primarily worked in the automotive business as well as several police departments since service, and has experienced some post-service occupational noise exposure while working in the police department.  However, he denied any recreational noise exposure.  During the examination, the Veteran described how his hearing loss had affected his day to day life, and explained that he had difficulty deciphering between car noises and conversing with customers on the phone for his job.  The examiner reviewed the Veteran's claims file and medical history, and conducted an audiological evaluation of the Veteran, the results of which are discussed in his opinion.  Concerning this, the results of May 2010 VA audiological evaluation showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
25
20
25
20
25

Based on his review of the service treatment records, and his discussion with and audiological evaluation of the Veteran, the examiner determined that the Veteran's hearing sensitivity was grossly within normal limits bilaterally from 500 to 4000 Hz with "the exception of a mild sensorineural hearing loss at 4000 Hz in the right ear."  According to the examiner, the Veteran was "extremely slow to respond to speech and pure-tone stimuli" and appeared to "have difficulty remembering instructions throughout the exam."  The examiner acknowledged the Veteran's noise exposure in service, but concluded that the Veteran's hearing sensitivity was grossly within normal limits, and his claimed hearing loss is less likely as not related to his military service.  The rationale given for this opinion was that no diagnosis of, or treatment for hearing loss was found in the Veteran's service treatment records, and all available audiometric screenings in service revealed his hearing sensitivity to be within normal limits.  

As previously noted above, the Veteran underwent another private audiological evaluation in July 2011.  The audiologist, S.C., took note of the Veteran's military history, and acknowledged his reported claim of excessive noise exposure in service.  Based on her review of the Veteran's medical records, as well as her discussion with and audiological evaluation of the Veteran, S.C. diagnosed the Veteran with binaural hearing loss and concluded that "it is at least as likely as not that some of the veteran's hearing loss...[is] the result of his exposure to hazardous noise while in service"  According to S.C., excessive exposure to compressors and generators without hearing protection can likely cause hearing loss.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began during his period of active duty.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Neither the private audiologists nor the VA examiner in this case provided a thorough discussion for the conclusions reached or the opinions rendered in the reports.  In rendering his negative opinion, the VA examiner explained that his conclusion was supported by the service treatment records which were negative for any treatment for or diagnosis of hearing loss, and which revealed normal results at all available audiometric screenings, including the audiometric test results at the time of discharge.  He further noted that the Veteran's hearing sensitivity was grossly within normal limits from 500 to 4000 Hz.  First, by noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the VA examiner diagnosed the Veteran with grossly normal hearing from 500 to 4000 Hz.  However, based on the Veteran's assertions, there is some dispute as to the clarity and authenticity of the audiometric results.  Indeed, the Veteran claims he was treated with a certain level of hostility and intimidation by the VA examiner during this examination.  Regardless of whether the Veteran's assertions are correct, the Board observes a drastic disparity between the VA audiological findings, and the May 2009 and July 2011 audiometric results, which were conducted both before and after the May 2010 examination.  Given the discrepancy between these results, the Board finds the adequacy of the VA examination and the accuracy of the audiometric findings to be somewhat questionable.  Indeed, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his duties in service, and his assertions that he has continued to experience symptoms of hearing loss since service.  

On the other hand, the July 2011 private audiologist considered the Veteran's description of his in-service experiences and his exposure to loud sounds while serving as a refrigeration and air conditioning specialist.  She acknowledged that the Veteran worked in the police department after service.  However, the private audiologist considered the Veteran's description of the noise exposure he experienced while serving his period of active duty, conducted an audiological evaluation of the Veteran, and rendered an opinion based on these experiences and the examination results.  Based on the audiometric readings, she explained that the type and degree of the Veteran's hearing level is consistent with the reported noise induced hearing loss, and determined that the Veteran's hearing loss was related to his military service.  

It would have also been helpful if the private audiologist brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  However, the Board finds it unnecessary to remand this case again for another medical opinion.  Instead, given that the positive July 2011 opinion indicates that, at minimum, the Veteran's hearing loss is consistent with hearing loss due to noise exposure, and the record reflects that he served as a refrigeration and air conditioning expert, reported minimal post-service occupational noise exposure, and had no recreational noise exposure and the fact that the Board has conceded that the Veteran had noise exposure in service, the Board will resolve reasonable doubt about the connection between the current hearing loss and the noise exposure in service in his favor and grant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains he was exposed to extreme noise while serving as a refrigeration and air conditioning specialist in service.  In a July 2009 statement, as well as during his August 2011 video conference hearing, he contended to have experienced ringing in his ears since this service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of a refrigeration and air conditioning specialist.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service noise exposure while serving as a refrigeration and air conditioning specialist and working in the missile silos.  That the Veteran has hearing loss adds to the credibility of the Veteran's contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence was at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran underwent a private audiological evaluation in May 2009, wherein he reported his exposure to extreme noise levels while working with "25 ton reciprocating A/C compressors, diesel generators, and 60 HP compressors."  According to the Veteran, he began noticing tinnitus, which he described as "a constant high-pitch tone in both ears" during service.  He further reported that he was not provided with any form of hearing protection during this time.  Based on the audiological evaluation and the Veteran's reported statement, the private audiologist, B.W. diagnosed the Veteran with tinnitus and determined that "it is just as likely as not that at least some of the veteran[']s...tinnitus could be the result of his exposure to hazardous noise while in the service."  In a July 2011 medical opinion, another private audiologist, S.C. interviewed the Veteran regarding his military history and his in-service noise exposure and conducted an audiological evaluation of the Veteran.  She also diagnosed the Veteran with tinnitus and determined that "it is at least as likely as not that some of the veteran's...tinnitus [is] the result of his exposure to hazardous noise while in the service."   

The Veteran was also afforded a VA examination in connection with his tinnitus claim in May 2010.  During the examination, the Veteran reported constant tinnitus in the right ear and occasional tinnitus in the left ear that began between 1973-1974.  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that it was less as likely as not that the Veteran's current tinnitus was due to his military service.  While he acknowledged the Veteran's reported military noise exposure, the examiner determined that the Veteran's service treatment records were clear for any treatment for or diagnosis of hearing loss or tinnitus.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  In fact, his significant noise exposure appears to be limited to his period of active duty as the Veteran has indicated that he was never again exposed to the same level of acoustic trauma he experienced while serving as a refrigeration and air conditioning expert during his fourteen months on the Air Force.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service noise exposure has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


